Exhibit 23 M/I Homes, Inc. 401(k) Profit Sharing Plan Columbus, Ohio Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (333-40256) of our report dated June 16, 2010, relating to the financial statements and supplemental schedule of M/I Homes, Inc. 401(k) Profit Sharing Plan appearing on this Form 11-K for the year ended December 31, 2009. /s/GBQ Partners LLC GBQ Partners LLC Columbus, Ohio June 16, 2010
